Citation Nr: 0727287	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-43 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for muscle loss with 
impairment of the left hand.

2.  Entitlement to an increased rating for a scar of the left 
upper arm, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.


WITNESS AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to November 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

A videoconference hearing was held in March 2006 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

In a September 2006 decision, the Board (1) determined that a 
June 1969 rating decision was not clearly and unmistakably 
erroneous in assigning noncompensable ratings for a scar of 
the posterior scalp and for a scar of the left upper arm; 
(2) denied an effective date earlier than July 19, 2000, for 
a 10 percent rating for a scar of the left upper arm; and (3) 
granted a 10 percent rating for a scar of the posterior 
scalp.  In addition, the Board remanded the remaining issues 
of entitlement to an increased rating for a scar of the left 
upper arm and service connection for muscle loss with 
impairment of the left hand.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  Neither the 
veteran nor his attorney has argued otherwise.  

Despite that fact, as set forth in more detail below, another 
remand is unfortunately required with respect to the issue of 
entitlement to service connection for muscle loss with 
impairment of the left hand.  This issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.
FINDING OF FACT

The most probative evidence of record indicates that the 
veteran's scar of the left upper arm measures 11.5 by 1 
centimeter, with no limitation of function of the affected 
part.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a scar 
of the left upper arm have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7805 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a December 2003 letter issued prior to the 
initial rating decision on his claims, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim for an increased rating, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  The letter also 
generally advised the veteran to submit or identify 
additional information in support his claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the December 2003 VCAA letter 
discussed above does not specifically satisfy the additional 
requirements delineated by the Court in Dingess/Hartman.  The 
Board observes, however, that the RO subsequently corrected 
this latter deficiency by issuing a letter in July 2007 for 
the express purpose of satisfying the Court's decision in 
Dingess/Hartman.  

The evidence does not show, nor does the veteran contend, 
that there are any notification deficiencies which have 
resulted in prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No 05-7157.  In that regard, the Board notes that the veteran 
is represented by counsel, who has submitted legal argument 
on numerous occasions during the course of this appeal.  In 
none of these arguments has the issue of prejudice due to 
insufficient VCAA notification been raised.  

In appeals to the Board, claimants should allege specific 
errors of fact or law, see 38 U.S.C. § 7105(d)(5), and 
counsel are expected to present those arguments they deem 
material and relevant to their clients' cases.  See MODEL 
RULES OF PROF'L CONDUCT R. 1.1  ("A lawyer shall provide 
competent representation to a client.  "); see also Andrews 
v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se 
pleadings, not those of counsel, are entitled to sympathetic 
reading below).  Again, no prejudice has been identified, and 
the veteran has not argued otherwise.  For the reasons 
discussed above, the Board finds that VA has fulfilled its 
VCAA notification duties to the veteran to the extent 
necessary.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  In this case, the RO has 
obtained the veteran's service medical and personnel records, 
as well as all post-service clinical records specifically 
identified by the veteran, relevant to his claim for an 
increased rating for his left upper arm scar.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  
In addition, the veteran has also been afforded VA medical 
examinations in connection with his claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  The Board finds 
that this evidence provides the necessary medical opinions as 
well as sufficient reference to the pertinent schedular 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Another examination is not necessary.

The Board finds that there is no indication of outstanding, 
relevant evidence, nor has the veteran or his attorney so 
argued.  For the reasons set forth above, and given the facts 
of this case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  


Factual Background

The veteran's service medical records show that in October 
1968, he sustained multiple, superficial fragment wounds, 
including to the left upper arm.  The service medical records 
contain no indication that any of the shrapnel wounds 
resulted in muscle, nerve, or artery involvement.  

At his November 1968 military separation medical examination, 
the veteran reported a history of fragment wounds.  He denied 
a history of broken bones, painful shoulder or elbow, and 
other joint deformity.  On clinical evaluation, the examiner 
noted scars of the left arm.  No other pertinent 
abnormalities were observed.  The veteran's upper extremities 
and musculoskeletal system were otherwise normal.  Neurologic 
examination was also normal.  

In April 1969, the veteran submitted an application for VA 
compensation benefits, seeking service-connection for several 
disabilities, including residuals of shrapnel wounds to the 
arm.  

In connection with his claim, the veteran underwent VA 
medical examination in May 1969, at which he reported that he 
sustained multiple shrapnel wounds from a land mine.  He 
claimed that he was evacuated to an Army field hospital where 
fragments were removed from various parts of his body, 
including the left brachial region, and the wounds were 
closed.  He stated that he was thereafter returned to duty 
and then was discharged approximately two months later.  The 
veteran indicated that the only sequelae of his wounds was an 
occasional sharp pain in the left arm near the incision site 
of the wound.  Examination showed a 2 centimeter scar of the 
left upper arm.  The examiner indicated that the fragments 
did not appear to have severed major muscle groups, and there 
were no peripheral nerve or arterial injuries.  The veteran 
had good strength and full range of motion in all extremities 
and joints.  The diagnosis was multiple, superficial missile 
wounds without nerve, tendon or arterial injuries.  

In a June 1969 rating decision, the RO, inter alia, granted 
service connection for a scar of the left upper arm and 
assigned a noncompensable disability rating pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7805.  

In July 2000, the veteran submitted a claim for an increased 
rating for his service-connected scar of the left upper arm.  

In support of his claim, the RO obtained VA clinical records, 
dated from January to July 2000, which are entirely negative 
for complaints or findings pertaining to the veteran's 
service-connected left upper arm scar or his left hand.  

The veteran was afforded a medical examination in September 
2000, at which he reported that he sustained shrapnel wounds 
in Vietnam.  He claimed that he had some weakness and 
tenderness in his left arm from the shrapnel, but that his 
other wounds had resolved without complications.  The veteran 
reported that he worked in maintenance and that he was right 
handed.  He had no complaints pertaining to the left hand.  
Examination revealed an irregular 5 centimeter scar on the 
left tricep.  The examiner indicated that there was no 
tenderness, redness, tissue loss, keloid formation, or 
disfigurement.  Examination showed signs of weakness and 
redness on triceps extension of the left arm, but there was 
no atrophy or abnormal movement.  Reflexes, coordination, and 
sensation was normal.  The diagnoses included scar of the 
left arm, with moderate functional limitations with 
restrictions on repetitive or heavy lifting of the left arm.

In an April 2002 rating decision, the RO increased the rating 
for the veteran's scar of the upper left arm to 10 percent.  

In May 2002, the veteran submitted an application for a total 
rating based on individual unemployability due to service-
connected disability, stating that he was unable to work due 
to his service-connected PTSD.  He also indicated that his 
left arm wounds were bothering him more.  

The veteran again underwent VA medical examination in July 
2002.  In pertinent part, the veteran reported that he had 
been wounded in the left arm in Vietnam.  As a result of that 
injury, he claimed that he was unable to close his left hand 
all the way.  On examination, the examiner noted that there 
was an 18 centimeter scar of the inner arm.  The examination 
report also contains a notation, which appears to be a 
typographical error, indicating that the veteran's left arm 
scar was "18 cm, measuring 32 by 34 centimeters" with 
tenderness, disfigurement and tissue loss, but no ulceration 
or keloid formation.  Due to weakness of the left arm, the 
veteran had partial disuse with exertional activities.  The 
diagnoses included scar of the left inner upper arm.  

In a September 2002 rating decision, the RO confirmed and 
continued the 10 percent rating for the veteran's left upper 
arm scar.  In an October 2002 rating decision, the RO awarded 
a total rating based on individual unemployability due to 
service-connected disabilities.

In November 2003, the veteran's attorney, on behalf of the 
veteran, submitted various claims for VA benefits, including 
an increased rating for the left upper arm scar.  

In connection with the claim, the veteran was afforded a VA 
medical examination in December 2003.  He reported that he 
had sustained a shell fragment wound of the left upper arm in 
Vietnam.  He indicated that he experienced soreness in the 
left arm with movement, but no functional impairment.  
Examination showed a level scar of the left arm, medial 
brachial area, measuring about 11 by 1.5 centimeters with 
hypopigmentation.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, Keloid 
formation, hyperpigmentation, abnormal texture or limitation 
of motion.  Photographs of the veteran's left upper arm scar 
are included in the record.  The diagnoses included scar, 
left upper arm.  

In a May 2004 rating decision, the RO denied a rating in 
excess of 10 percent for a scar of the left upper arm under 
Diagnostic Code 7801.  The veteran appealed the RO's 
decision.  

In connection with his appeal, the veteran testified at a 
Board hearing in March 2006.  He testified that his left arm 
was sore and weak, although his soreness had decreased since 
the time of his original injury.  The veteran indicated that 
he now had limitation of motion in his left arm, in that he 
was unable to lift his left arm above shoulder level.  With 
respect to the scar itself, the veteran indicated that it was 
not tender, rather it was more numb than anything else.  

The veteran again underwent VA medical examination in January 
2007, at which he reported that his left arm scar felt numb 
and occasionally itched, but he denied pain in the scar.  He 
reported no other symptoms but for some numbness in the left 
ring finger.  There were no aggravating factors, nor any 
alleviating factors.  There were no flare-ups of pain, 
weakness, fatigue or functional loss.  The veteran was under 
no treatment and reported that his left arm did not interfere 
too much with his daily activity.  On examination, there was 
a 11.5 centimeter scar on the undersurface of the left biceps 
muscle.  There was no evidence of muscle or tissue loss.  
There was no pain, sensitivity or tenderness to the scar, 
there were no adhesions, tendon damage, adherence to the 
underlying tissue, and muscle strength was 5/5.  There was no 
muscle herniation, loss of muscle function, or nerve 
abnormality, except for positive Tinel's sign.  There was no 
evidence of paralysis, neuritis, neuralgia, muscle wasting or 
atrophy, or fasciculation.  The skin was mildly irregular and 
hypopigmented, but it was not atrophic, shiny, or scaly.  The 
scar was not unstable, elevated, or depressed.  There was no 
edema, inflammation, edema, or keloid formation.  There was 
no area of induration or inflexibility of the skin in the 
area of the scar.  There was no limitation of motion or 
function caused by the scar.  


Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  38 C.F.R. § 4.7 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  
When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The criteria for rating skin disabilities, including scars, 
were revised effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002) and corrections in 67 Fed. Reg. 
58448-58449 (Sept. 16, 2002).  The veteran's attorney has 
argued that VA must consider both the original and amended 
version of the rating criteria in adjudicating the veteran's 
claim for an increased rating for his left upper arm scar.  
The Board disagrees.  The record shows that the veteran's 
claim for an increased rating was received in November 2003.  
Thus, only the current version of the rating criteria 
applies.  See Green v. Brown, 10 Vet. App. 111, 116-119 
(1997) and 38 U.S.C.A. § 5110(g) (West 2002).


Analysis

The veteran's service-connected scar of the left upper arm is 
currently evaluated under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7801, the provision for rating 
scars, other than head, face, or neck, that are deep or that 
cause limited motion.  A deep scar is one associated with 
underlying soft tissue damage.  See Note (2) following 38 
C.F.R. § 4.118, Diagnostic Code 7801.  

Under this provision, a 10 percent rating is warranted for a 
scar that is deep or causes limited motion, and which has an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted for area or areas exceeding 12 
square inches (77 sq. cm.).

In this case, the medical evidence of record does not 
establish that the veteran's left upper arm scar is deep, 
i.e. associated with underlying tissue damage, or causes 
limitation of motion.  In any event, the evidence shows that 
the left upper scar does not exceed 12 square inches.  For 
example, at the December 2003 VA medical examination, the 
examiner indicated that there was no tissue loss, adherence, 
or limitation of motion associated with the left upper arm 
scar, which measured 1.5 by 11 centimeters.  Similarly, at 
the VA medical examination in January 2007, the examiner 
indicated that was no evidence of tissue loss, adhesions, or 
adherence to the underlying tissue.  The veteran's scar 
measured 11.5 centimeters.  

The Board has considered the July 2002 VA medical examination 
report noting that the veteran's left arm scar measured "18 
cm, measuring 32 by 34 centimeters" with tissue loss.  As 
set forth above, these measurements appear to be in error.  
They are significantly divergent from the other evidence of 
record, which consistently measures the veteran's left upper 
arm scar as being no more than 11.5 centimeters.  Moreover, 
photographs of the veteran's left upper arm scar quite 
clearly show that it does not measure 32 by 34 centimeters.  
In that regard, the Board observes that a scar measuring 32 
by 34 centimeters would likely exceed the area of the 
veteran's upper arm.

For these reasons, the Board finds that a rating in excess of 
10 percent for a scar of the left upper arm is not warranted 
under Diagnostic Code 7801.  The veteran's left upper arm 
scar is not shown to cover an area exceeding 12 square inches 
(77 sq. cm.).

The Board acknowledges that the veteran is entitled to be 
rated under the Diagnostic Code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Thus, the Board has considered whether 
application of an alternative code would be more advantageous 
to the veteran.  

The Board has considered application of Diagnostic Codes 
7802, 7803, and 7804, which pertain to scars that are 
superficial, unstable, or are painful on examination.  
However, because these provisions provide a maximum 10 
percent rating, application is of no advantage to the 
veteran.

Finally, Diagnostic Code 7805 provides that other scars will 
be rated on limitation of function of affected part.  
However, the Board finds that the most probative evidence 
shows that the veteran's left upper arm scar is productive of 
no limitation of function.  While the veteran reported at his 
March 2006 Board hearing that he was unable to lift his left 
arm over his head, at the VA medical examination in December 
2003, examination showed that the veteran's left upper arm 
scar was productive of no limitation of motion.  Similarly, 
at the VA medical examination in January 2007, the examiner 
concluded that the veteran's left upper arm scar was 
productive of no pain, weakness, fatigue or functional loss.  
There was no atrophy and strength was 5/5, with no loss of 
muscle function.  Moreover, the examiner indicated that there 
was no area of induration or inflexibility of the skin in the 
area of the scar, nor was there limitation of motion or 
function caused by the scar.  

The Board has considered the September 2000 and July 2002 VA 
medical examination reports which note that the veteran had 
weakness and functional loss in the left arm.  However, the 
Board assigns more probative value to the more recent VA 
examination findings.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) (where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern).  Moreover, the earlier examination reports do not 
indicate that the weakness and functional loss in the 
veteran's left arm was caused by the veteran's service-
connected left upper arm scar, as opposed to a non-service 
connected etiology.  

In summary, the Board finds that the preponderance of the 
evidence is against the assignment of a scheduler rating in 
excess of 10 percent for a left upper arm scar.  Thus, the 
benefit of the doubt rule is inapplicable.  38 U.S.C. § 
5107(b)(West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In reaching this decision, the Board has considered the 
question of an extraschedular rating.  The Court has held 
that the question of an extraschedular rating is a component 
of a veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 157 (1996).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2006).

In this case, there is no evidence that the veteran has been 
hospitalized for his left upper arm scar, and he does not 
contend otherwise.  Nor is there any evidence of an unusual 
clinical picture, such as the need for repeated surgeries.  
There is also no evidence on file that the veteran's left 
upper arm scar markedly interferes with the veteran's 
employment.  

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant an 
extraschedular rating.  Neither the veteran nor his attorney 
has argued otherwise.  The Board accordingly finds that the 
veteran's disability picture is not unusual or exceptional 
and does not render impractical the application of the 
regular schedular standards.  Therefore, the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.



ORDER

A rating in excess of 10 percent for a scar of the left upper 
arm is denied.  


REMAND

The veteran also claims entitlement to service connection for 
muscle loss with impairment of the left hand.  

Pursuant to the Board's September 2006 remand instructions, 
the veteran was afforded a VA medical examination in January 
2007 in connection with his claim.  At the examination, the 
examiner noted that he had reviewed the veteran's claims 
folder, as well as his VA clinical records spanning the 
period from 1994 to 1998.  He noted that these VA clinical 
records "were not available in the C-file."  

The Board notes that despite being asked to do so, neither 
the veteran nor his attorney had previously alerted the RO to 
the existence of these outstanding VA clinical records.  See 
38 C.F.R. § 3.159(c)(2)(i) (discussing claimant's 
responsibility to "provide enough information to identify 
and locate the existing records, including the custodian or 
agency holding the records; the approximate time frame 
covered by the records.").  According to the January 2007 VA 
medical examiner, these records are pertinent to the 
remaining issue on appeal as they include treatment for 
complaints of weakness and numbness in the left hand.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  For these reasons, the veteran's VA clinical records 
must be associated with the record on appeal prior to further 
appellate consideration.  See also 38 C.F.R. § 3.159(c)(2) 
(2005).

The veteran and his attorney are again advised that they 
should submit or identify any additional evidence they feel 
would support his remaining claim of service connection for 
muscle loss with impairment of the left hand.

In view of the foregoing, this matter is remanded for the 
following action:

1.  The RO should contact the Oklahoma 
City VA Medical Center and request copies 
of medical records pertaining to the 
veteran for the period from 1994 to 1998.  
These records should be associated with 
the veteran's claims folder.  

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006) .



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


